Wiswell, C. J.
This action is brought by an administrator de bonis non, in the name of the judge of probate, against a former administrator of the estate, and his sureties upon a bond given to obtain a license to sell the real estate of the intestate. The former administrator, after selling the real estate under license, settled an account in the Probate Court which showed a balance of the proceeds of such sale in his hands, due the estate, of $1061.99. He ivas subsequently removed from his trust “for statute reasons” as said in the report. The suit is to recover this balance.
In this State, it is well settled, in the absence of a statute to the contrary, in accordance with the common law rule, that only the unadministered property of the intestate vests in the administrator de bonis non, that is, the goods, effects and credits which were the property of the intestate at the time of his decease, and which remain in specie, unaltered or unconverted by any act of the administrator, or the proceeds received by him from the sale of any such property, which have been kept intact, and which have not been commingled with the administrator’s own money.
As only such unadministered property -of the intestate, and the unconverted proceeds of property sold, vest in an administrator de bonis non, he can institute a suit against his predecessor and his sureties only in respect to such propertjB Except as to the unadministered estate, he is not a “person interested personally, or in any official capacity” within the meaning of E. S., c. 72, § 10, which authorizes such a person to maintain a suit upon a probate bond after his “interest has been specifically ascertained by a decree of the judge of probate;” nor a “party interested” within the meaning of § 16 of the same chapter, which provides that the judge of probate may authorize such a party to commence suit on a probate bond. These principles have been fully established in this State in the cases of Waterman v. Dockray, 78 Maine, 141, and Hodge v. Hodge, 90 Maine, 505. If it should be thought advisable that the law should be changed in this respect so that an administrator de *95bonis non may maintain an action against his predecessor upon a probate bond to recover any money in his possession due the estate, it must be done by legislative action.
In this case there is no claim that any of the property of the intestate remains in specie in the possession of the former administrator, and there is neither claim nor proof that the balance of the proceeds from the sale of real estate has been kept in his hands by itself, uncommingled with the former administrator’s own money. The action therefore cannot be maintained. But the persons legally interested, within the meaning of the two sections above referred to, as creditor, widow, next of kin or otherwise, are not without ample remedy. Being so interested such persons can maintain an action upon the probate bond by proceeding in the manner provided by statute.

Judgment for defendants.